
DEBT SETTLEMENT AGREEMENT




THIS AGREEMENT is dated for reference the 15th day of January 2015.




BETWEEN:




Cannabis Science, Inc., a company incorporated under the laws of

Nevada and having an office at 6946 N Academy Blvd., Suite B 254, Colorado
Springs, CO 80918




(the “Company”)




OF THE FIRST PART




AND:




Richard C. Cowan, an individual having an address at Calle Velazquez 57, 

Apartment 7º Izq, 28001, Madrid, Spain




(the “Creditor”)




OF THE SECOND PART




WHEREAS:




A.

The Company is indebted to the Creditor in the total amount of US $150,000.00
(the “Debt”) as of January 15, 2015;




B.

The Company wishes to settle the Debt by issuing to the Creditor, or its
assigns, shares of common stock of the Company and the Creditor is prepared to
accept the shares in full satisfaction of the Debt.




NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:




1.

ACKNOWLEDGMENT OF DEBT




1.1

The Company acknowledges and agrees that it is indebted to the Creditor in the
amount of the Debt.




1.2

The Debt was recorded on the books of the Company on November 6, 2013
($115,000.00) and on November 7, 2013 ($35,000.00).




1

             


2.

ISSUANCE OF SHARES




2.1

The Company agrees to issue to the Creditor and the Creditor agrees to accept
fifteen million  (15,000,000) shares of free trading common stock of the Company
(the “Shares”) at a deemed price of US $0.01 per Share as full and final payment
of the Debt.




2.2

The Creditor agrees that the Debt will be fully satisfied and extinguished when
the Company delivers the Shares to the Creditor, and subject only to the
issuance of the Shares, the Creditor releases and forever discharges the
Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the Debt.
 This release will be operative from and after the date of completion of the
transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.




3.

REPRESENTATIONS OF CREDITOR




The Creditor represents, warrants and acknowledges to the Company that:




(a)

the Debt constitutes the outstanding indebtedness with respect to the Debt of
the Company to the Creditor as at January 15, 2015, including principal,
interest to the date hereof and costs;




(b)

the Creditor has not conveyed, transferred or assigned any portion of the Debt
to any third party, and has full right, power and authority to enter into this
Agreement and to accept the Shares in full and final satisfaction of the Debt;




(c)

no third party has any right to payment of all or any portion of the Debt;

 

(d)

the Creditor has no claims or potential claims against the Company on account of
any matter

whatsoever, other than the Debt;

 

(e)

if the Creditor is a corporation or legal entity other than an individual, all
necessary corporate or other action has been taken by the Creditor to approve
this Agreement;




(f)

 the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;




(g)

the Creditor is not acquiring the Shares as a result of any material information
that the Company has not generally disclosed to the public; and




(h)

 the Shares will be subject to resale restrictions as required by applicable
securities law and the

Creditor will seek its/his own independent legal advice regarding such resale
restrictions imposed on the Shares.


The Company’s obligation to complete the transactions contemplated hereby is
subject to the foregoing representations and warranties being true and correct
at the date of this Agreement and at the time of closing.  Such representations
and warranties will survive the closing of the transactions contemplated hereby
and will continue in full force and effect for the benefit of the Company for a
period of five years from the date of issuance of the Shares to the Creditor.
 The Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.




4.

GENERAL PROVISIONS




4.1

Time will be of the essence of this Agreement.




4.2

The Company and the Creditor will sign all other documents and do all other
things reasonably necessary to carry out this Agreement.




4.3

The provisions contained in this Agreement constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations, and agreements, whether written or verbal, between the parties
regarding the subject matter of this Agreement.




4.4

All dollar amounts referred to in this Agreement are expressed in United States
currency, unless otherwise indicated.




4.5

This Agreement will enure to the benefit of and be binding on each of the
parties and their respective heirs, executors, administrators, successors, and
assigns.




4.6

This Agreement may be signed in counterparts (including electronic counterparts
which may contain electronic signatures), both or all of which will constitute
one agreement.




4.7

This Agreement supersedes and replaces any prior agreements between the parties
concerning the subject matter hereof.



2

             



IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.









CANNABIS SCIENCE, INC. (the "Company")




Per:     /s/ Raymond C. Dabney

_____________________________________________

Raymond C. Dabney, Director, CEO, President




         /s/ Chad S. Johnson

_____________________________________________

Chad S. Johnson, Esq., Director, COO, General Counsel







Creditor




Per:     /s/ Richard C. Cowan

_____________________________________________

Richard C. Cowan




 



3

             

